                 Case 19-12220-KBO           Doc 32     Filed 10/18/19       Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

YUETING JIA,                                             Case No. 19-12220 (KBO)

                                  Debtor.

                             MOTION AND ORDER FOR ADMISSION PRO HAC VICE

               Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Suzzanne Uhland of O’Melveny & Myers LLP, to represent the debtor
and debtor in possession, in the above-captioned proceeding.

Dated: October 14 2019                   /s/ James E. O’Neill
                                         James E. O’Neill (DE Bar No. 4042)
                                         Pachulski Stang Ziehl & Jones LLP
                                         919 North Market Street, 17th Floor
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email: joneill@pszjlaw.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 9010–1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of New York, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of the Court for District Court.

Dated: October 14, 2019
                                         /s/ Suzzanne Uhland
                                         Suzzanne Uhland (NY Bar No. 5359328)
                                         O’Melveny & Myers LLP
                                         Times Squpare Tower
                                         7 Times Square
                                         New York, New York 10036
                                         Telephone: (212) 326-2000
                                         Email: suhland@omm.com

                                            ORDER GRANTING MOTION

                 IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




    Dated: October 18th, 2019                             KAREN B. OWENS
    Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE


DOCS_LA:325060.1 46353/001
